Leach, J.,
dissenting. The Board of Tax Appeals, in effect, concluded that the “determination * * * as to the liability of * * * [the] property to taxation in that year [1970], or its exemption therefrom” was not made by the county auditor but was made by the Board of Tax Appeals, and thus dismissed the complaint “without prejudice to complainant’s right to file a complaint with respect to the taxable status of the property for the tax year 1971.”
R. C. 5715.27 does not authorize complaints to the Board of Tax Appeals from any “determination” of liability of property to taxation, but only as to a 'particular year, and only from “the determination of a county auditor.”
Although not expressly stated, it apparently is the conclusion of the majority that the county auditor did make such a “determination” in 1970, reliance being had on language quoted from the opinion in State, ex rel. Hepperla, v. Glander (1953), 160 Ohio St. 59, at page 63, to the effect that the failure of the auditor to “place such property on his records as taxable assets * * * for the years in issue constitutes a ‘determination’ on his part that such property enjoyed an exempt status * *
I agree that the action of a county auditor in either placing or failing to place particular property on his records as taxable constitutes a “determination” within the meaning of R. C. 5715.27, if the auditor, as to the year in question, has the authority to make such a determination. As to the property in question, however, the county auditor lacked authority to make such a determination.
In State, ex rel. Methodist Book Concern, v. Gucken-*68berger (1937), 133 Ohio St. 27, the syllabus reads:
“1. Under the provisions of Section 5570-1, General Code [R. 0. 5713.08], the Tax Commission [Board of Tax Appeals] has exclusive authority to declare property exempt, but the county auditor has authority in any year thereafter to strike property items from the exempt list and place them on the taxable list.
“2. The county auditor, in striking property items from the exempt list, is performing a ministerial function and the aggrieved party may appeal to the Tax Commission under the provisions of Section 5616, General Code [R. C. 5715.27]. Therefore, writ of prohibition will not issue to prohibit the county auditor from transferring items from the exempt to the taxable list, since there are other adequate remedies available.” (Emphasis added.)
See, also, Pfeiffer v. Jenkins (1943), 141 Ohio St. 66, and Toledo v. Jenkins (1944), 143 Ohio St. 141.
I would affirm the decision of the Board of Tax Appeals.
O’Neill, C. J., and SterN, J., concur in the foregoing dissenting opinion.